Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 16, 2021 has been entered.
 Response to Amendment
The amendment filed June 16, 2021 has been entered. Claims 1-9, 11-14, and 23-25 are pending in the application.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the data” in lines 13 and 14. It is unclear if this is referencing the data of the plurality of biometric properties, the first data, IMU data, or GPS data. For the sake of 
Claim 24 recites the limitation “the conductive flexible fibers” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is also unclear if these conductive flexible fibers are a part of the conductive elastic material recited in claim 1. For the sake of examination, the limitation will be interpreted as reciting “[[the]] conductive flexible fibers of the conductive elastic material”.
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-5, 8-9, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202).
Regarding claim 1, Bogdanovich discloses a system (50, Fig 2A), comprising: a fabric (52, Fig 2A) for being worn on a body of a wearer, wherein the fabric comprises one or more layers, at least one layer of the fabric comprising a conductive elastic material (Para 0119); a plurality of sensors (116, 130, 134, Fig 2A-2B) distributed in and integrated within the fabric (Para 0053, lines 1-5; “components found within the garment”), wherein the sensors are configured to collect data for a plurality of biometric properties of the wearer of the fabric (Para 0057), wherein at least one of the plurality of sensors (116, Fig 2A) is configured to respectively collect first data for measuring a first biometric property of the plurality of biometric properties according to elastic deformation of the conductive elastic material (Para 0124-0125), wherein at least one of the plurality of sensors (130, Fig 2A) comprises an inertial measurement unit (IMU) for collecting IMU data that corresponds to another of the plurality of biometric properties (Para 0080), and wherein at least one of the plurality of sensors (134, Fig 2B) comprises a GPS monitor for collecting GPS data (Para 0082); a processor (114, Fig 2B) supported by the fabric and configured to receive and process the data from the plurality of sensors (Para 0064), including assessing at least one vital sign using the first data (Para 0127-0128), including assessing a body position of the wearer of the fabric using the IMU data (Para 0080), and including assessing a location of the wearer using the GPS data (Para 0082); and 2wherein the processor is configured to provide an output indicative of an assessed condition of the wearer based on a combination of the at least one vital sign, the body position, and the location of the wearer assessed by the processor (Para 0123; data is procured from the sensors and put through an algorithm to get a processed output which is indicative of a current condition of the wearer).

Carter teaches a system (See system of Fig 15; Para 0137) comprising a plurality of sensors for measuring body positon, location, and vital signs (Para 0145-0146) and processor (260, Fig 15), wherein the data is time stamped and synchronized to a common clock of the processor (Para 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and processor disclosed by Bogdanovich to incorporate a time stamp system so that multiple data streams may be synchronized to be able to record and analyze data to identify trends that may lead to adverse events (Para 0009; Para 0157).
Regarding claim 2, the modified invention of Bogdanovich and Carter discloses the processor is integrated in the fabric (Para 0076, lines 1-2 -Bogdanovich).
Regarding claim 3, the modified invention of Bogdanovich and Carter discloses the processor is coupled to the sensors with one or more wires distributed through the fabric (Par 0075; See Fig 4 -Bogdanovich).
Regarding claim 4, the modified invention of Bogdanovich and Carter discloses the processor is wirelessly coupled to the sensors (Para 0077, lines 3-5 and Para 0116, lines 1-4 -Bogdanovich).
Regarding claim 5, the modified invention of Bogdanovich and Carter discloses the at least one layer of the fabric comprising the conductive elastic material is configured to be in contact with a skin of the wearer of the fabric (Para 0120 - Bogdanovich).
Regarding claim 8, the modified invention of Bogdanovich and Carter discloses at least one of the sensors comprises a heart rate monitor (Para 0057 -Bogdanovich).
Regarding claim 9, the modified invention of Bogdanovich and Carter discloses at least one of the sensors comprises a respiration monitor (Para 0057 -Bogdanovich).

Regarding claim 24, the modified invention of Bogdanovich and Carter discloses the processor (114, Fig 2B -Bogdanovich) is configured to monitor a current that is run through at least some of the conductive flexible fibers to obtain current information, and wherein the processor is configured to assess at least one of the vital sign (“breathing information”), the IMU data, and the location of the wearer according to the current information (Para 0099 -Bogdanovich).
Regarding claim 25, Bogdanovich discloses a garment system (50, Fig 2A) comprising: a fabric (52, Fig 2A) for being worn on a body of a wearer, wherein the fabric comprises one or more layers, at least one layer of the fabric comprising a conductive elastic material (Para 0119); a plurality of sensors (116, 130, 134, Fig 2A-2B) distributed in and integrated within the fabric (Para 0053, lines 1-5; “components found within the garment”), wherein the sensors are configured to collect data for a plurality of biometric properties of the wearer of the fabric (Para 0057), including first data corresponding to a vital sign of the wearer (Para 0124-0125), second data corresponding to body position of the wearer (Para 0080), and third data corresponding to location of the wearer (Para 0082); a processor (114, Fig 2B) supported by the fabric and configured to receive and process the data from the plurality of sensors (Para 0127-0128), including assessing at least one vital sign using the first data (Para 0124-0125), including assessing a body position of the wearer of the fabric using the second data (Para 0080), and including assessing a location of the wearer using the third data (Para 0082); and wherein the processor is configured to provide an output indicative of an assessed condition of the wearer based on a combination of the at least one vital sign, the body position, and the location of the wearer assessed 
Bogdanovich discusses assigning a time stamp to the current received from the RMS sensors 116 as discussed in Para 0126, however, Bogdanovich is silent whether the GPS or IMU data are time stamped and is silent regarding synchronizing the data to a common clock of the processor.
Carter teaches a system (See system of Fig 15; Para 0137) comprising a plurality of sensors for measuring body positon, location, and vital signs (Para 0145-0146) and processor (260, Fig 15), wherein the data is time stamped and synchronized to a common clock of the processor (Para 0157).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensors and processor disclosed by Bogdanovich to incorporate a time stamp system so that multiple data streams may be synchronized to be able to record and analyze data to identify trends that may lead to adverse events (Para 0009; Para 0157).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Dietz (US 6640202).
Regarding claim 6, the modified invention of Bogdanovich and Carter discloses the at least one layer of the fabric comprises at least two sensors (120, Fig 11 -Bogdanovich) of the plurality of sensors coupled together with a first portion of the conductive elastic material (See annotated Fig. 11 below -Bogdanovich) and at least two sensors of the plurality of sensors coupled together with a second portion of the conductive elastic material (See annotated Fig. 11 below -Bogdanovich), the first portion of the conductive elastic material being oriented in a first direction in the fabric and the second portion of the conductive elastic material being oriented in a second direction in the fabric (See annotated Fig. 111 below -Bogdanovich) for monitoring respiration (Para 0099 –Bogdanovich), however, Bogdanovich is silent regarding 3wherein the processor is configured to determine a three-dimensional motion image 

    PNG
    media_image1.png
    732
    586
    media_image1.png
    Greyscale

Dietz teaches a system (140, Fig 1) comprising a fabric (Col 4, lines 25-29) with conductive elastic material (122 and 124, Fig 14) and a plurality of sensors (120, Fig 1) wherein at least two sensors of the plurality of sensors coupled together with a first portion of the conductive elastic material (See annotated Fig 1 below) and at least two sensors of the plurality of sensors coupled together with a second portion of the conductive elastic material (See annotated Fig 1 below), the first portion of the conductive elastic material being oriented in a first direction in the fabric and the second portion of the conductive elastic material being oriented in a second direction in the fabric (See annotated Fig 1 below) and 3wherein the processor is configured to determine a three-dimensional motion image according to a combination of data from the first portion and the second portion of the conductive elastic material (Col 2, lines 40-61).
.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and in further view of Romem (US 2014/0206948).
Regarding claim 7, the modified invention of Bogdanovich and Carter discloses the processor is configured to provide the output based on a plurality of vital signs and the body position assessed by the processor (Para 0123 – Bogdanovich), however, it is silent regarding the output including at least three triaged, assessed conditions of the wearer the at least three triaged, assessed conditions including a medical warning condition of the wearer, a medical alert condition of the wearer, and a medical emergency of the wearer
Romem teaches a system (100, Fig 1) comprising a plurality of sensors (120, 130, 140, 150 and 160, Fig 1) and a processor (510, Fig 1) wherein the processor is configured to provide an output (“personal-alert”, Para 0161; Also “issuing an alert” in see Fig 5) wherein the output including at least three triaged, assessed conditions of the wearer the at least three triaged, assessed conditions including a medical warning condition of the wearer (“green-alert level”, Para 0250), a medical alert condition of the wearer (“yellow-alert level”, Para 0252), and a medical emergency of the wearer (“red-alert level”, Para 0253).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the processor disclosed by Bogdanovich and Carter to be able to select .
Claim 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and in further view of Bentley (US 2020/0046047).
Regarding claim 11, the modified invention of Bogdanovich and Carter discloses all of the elements of the invention as discussed above, however, it is silent regarding a port in the fabric, wherein the port provides an opening to a skin of the wearer through the fabric.
Bentley teaches a system (100, Fig 1) comprising a fabric worn on the body (Para 0032), a sensor (156, Fig 6) for detecting vital signs or motion (Para 0046-0047), and a port (110, Fig 2) in the fabric (Para 0033), wherein the port provides an opening to a skin of the wearer through the fabric (Para 0033).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the fabric disclosed by Bogdanovich and Carter to further include a port and be able to accommodate a medical device as taught by Bentley in order to have a system that can facilitate a patient engaging in normal daily activity while a medical device remains attached to the patient (Para 0028, lines 1-4).
Regarding claim 12, the modified invention of Bogdanovich, Carter, and Bentley discloses an injector assembly (102, Fig 1) coupled to the port (110, Fig 2) (Para 0032, lines 1-5), wherein the injector assembly comprises a chamber containing a fluid (“medical treatment bag” Para 0065, lines 19-24), and wherein 4the injector assembly is configured to penetrate the skin of the wearer of the fabric and inject the fluid from the chamber into the body of the wearer when the injection assembly is activated (Para 0032, lines 1-5 and Para 0039).	
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and in further view of Bentley (US 2020/0046047) and in further view of Kavazov (US 8597243).
Regarding claim 13, the modified invention of Bogdanovich, Carter, and Bentley discloses all of the elements of the invention as discussed above, however, it is silent regarding the processor is configured to control activation of the injector assembly based on the assessed condition of the wearer.
Kavazov teaches a system comprising a sensor (15, Fig 2) configured to collect data of a biometric property of the wearer of the device (Col 12, lines 5-13), the system further comprising an injector assembly (12, 52, 54, Fig 2) wherein a processor (“electronics and software”, Col 9, lines 8-11) is configured to control activation of the injector assembly based on the assessed condition of the wearer (Col 9, lines 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the injector assembly and processor of Bogdanovich, Carter, and Bentley to substitute the injector assembly with the injector assembly configured to be activated by the processor as taught by Kavazov in order to have a system that is more convenient and can deliver a treatment at appropriate times of need (Col 2, liens 5-16).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Bogdanovich (US 2016/0120470) in view of Carter (US 2016/0367202) and further in view of Markel (US 2012/0136231).
Regarding claim 14, the modified invention of Bogdanovich and Carter discloses all of the elements of the invention as discussed above, however is silent regarding an environmental sensor integrated in a layer of the fabric exposed to an ambient environment surrounding the fabric, wherein the environmental sensor is configured to assess changes in one or more conditions of the ambient environment surrounding the fabric.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system disclosed by Bogdanovich and Carter to further include an environmental sensor as taught by Markel in order to have a system that gives environmental context to the physiological characteristics being measured to allow for a better diagnosis (Para 0006).
Response to Arguments
	Applicant’s arguments regarding the 102 and 103 rejections using Klefstad-Sillonville have been fully considered but are moot in view of the current rejection that relies on Bogdanovich and Carter to teach the amended independent claim and new claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        /TIFFANY LEGETTE/Primary Examiner, Art Unit 3783